                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Lisa Gail Clouse,                          JUDGMENT IN CASE

             Plaintiff(s),                         5:20-cv-00091-GCM-DCK

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2021 Order.




                                               June 11, 2021




     Case 5:20-cv-00091-GCM-DCK Document 24 Filed 06/11/21 Page 1 of 1
